DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	Claims 1-18, 20, and 21 are pending. 
3.	Claims 4-6 and 8-18 are withdrawn.
4.	Claims 1-3, 7, 20, and 21 are examined. 
5. 	The objection to the specification is withdrawn in view of Applicant’s amendments to the disclosure. 
Election/Restrictions
6.	Applicant’s election of Group I and claims 1-3, 7,and 19-22 in the reply filed on August 10, 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-6 and 8-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2020.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

8.	Claims 1-3, 7, 20, and 21 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Boudec et al (US Patent No. 6,245,968, issued June 12, 2001).  Applicant’s argument submitted on March 4, 2021 has been fully considered but it is not persuasive. 
The claims are drawn to a mutated HPPD protein that retains catalytic activity and is less sensitive to triketone HPPD inhibitors, wherein said mutated HPPD comprises the Gly336Met or the Gly336Phe substitution relative to the Pseudomonas HPPD of SEQ ID NO: 2; including wherein said mutated HPPD further comprises a second mutation, wherein the second mutation is at Pro215 or Gly334.  The claims are drawn to the mutated HPPD of claim 2, wherein the second mutation is at Pro215; and to a fusion protein between the mutated HPPD of claim 1 and a transit peptide. 
Boudec et al teach introducing one or two mutations into the C-terminal portion of an HPPD enzyme, between positions 290 and 350 in Pseudomonas numbering (col. 4, lines 11-16).  Boudec et al teach, at SEQ ID NO: 31, the amino acid sequence of the Pseudomonas HPPD that has 100% sequence identity to the instant SEQ ID NO: 2.  The sequence alignment is set forth below.
; Sequence 31, Application US/09252292C
; Patent No. 6245968
; GENERAL INFORMATION:
;  APPLICANT:  Boudec, Phillipe
;  APPLICANT:  Rodgers, Matthew
;  APPLICANT:  Dumas, Florence
;  TITLE OF INVENTION:  Mutated  hydroxyphenylpyruvate dioxygenase, DNA
;  TITLE OF INVENTION:  sequence and isolation of plants which contain such a
;  TITLE OF INVENTION:  gene and which are tolerant to herbicides
;  FILE REFERENCE:  5500*31
;  CURRENT APPLICATION NUMBER: US/09/252,292C
;  CURRENT FILING DATE:  1999-02-18
;  PRIOR APPLICATION NUMBER:  US 08/982,772
;  PRIOR FILING DATE:  1997-12-02
;  NUMBER OF SEQ ID NOS:  31
;  SOFTWARE:  PatentIn Ver. 2.0
; SEQ ID NO 31
;   LENGTH: 358

;   ORGANISM: Pseudomonas fluorescens
US-09-252-292C-31

  Query Match             100.0%;  Score 1877;  DB 3;  Length 358;
  Best Local Similarity   100.0%;  
  Matches  358;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MADLYENPMGLMGFEFIEFASPTPGTLEPIFEIMGFTKVATHRSKNVHLYRQGEINLILN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MADLYENPMGLMGFEFIEFASPTPGTLEPIFEIMGFTKVATHRSKNVHLYRQGEINLILN 60

Qy         61 NEPNSIASYFAAEHGPSVCGMAFRVKDSQKAYNRALELGAQPIHIDTGPMELNLPAIKGI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEPNSIASYFAAEHGPSVCGMAFRVKDSQKAYNRALELGAQPIHIDTGPMELNLPAIKGI 120

Qy        121 GGAPLYLIDRFGEGSSIYDIDFVYLEGVERNPVGAGLKVIDHLTHNVYRGRMVYWANFYE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGAPLYLIDRFGEGSSIYDIDFVYLEGVERNPVGAGLKVIDHLTHNVYRGRMVYWANFYE 180

Qy        181 KLFNFREARYFDIKGEYTGLTSKAMSAPDGMIRIPLNEESSKGAGQIEEFLMQFNGEGIQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KLFNFREARYFDIKGEYTGLTSKAMSAPDGMIRIPLNEESSKGAGQIEEFLMQFNGEGIQ 240

Qy        241 HVAFLTDDLVKTWDALKKIGMRFMTAPPDTYYEMLEGRLPDHGEPVDQLQARGILLDGSS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 HVAFLTDDLVKTWDALKKIGMRFMTAPPDTYYEMLEGRLPDHGEPVDQLQARGILLDGSS 300

Qy        301 VEGDKRLLLQIFSETLMGPVFFEFIQRKGDDGFGEGNFKALFESIERDQVRRGVLTAD 358
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VEGDKRLLLQIFSETLMGPVFFEFIQRKGDDGFGEGNFKALFESIERDQVRRGVLTAD 358
Boudec et al teach that “by mutating the enzyme in its C-terminal part, it was possible to obtain functional (enzymatically active) HPPDs which were less sensitive to HPPD inhibitors, such that expression of these functional HPPDs in plants improves the tolerance of the plants to HPPD inhibitors” (col. 2, lines 45-51).  Boudec et al teach that “the mutated amino acids are selected from the following amino acids: Pro215, Gly298, Gly332, Phe333, Gly334, Gly336, and Ala340, more preferably the amino acids Pro215, Gly336 and Ala340” (col. 4, lines 58-62).  
Boudec et al teach using site-directed mutagenesis to obtain a mutant HPPD, in which Gly336 along with Gly334 are replaced with every other amino acid (col. 13, lines 10-13).  Boudec et al teach that “It was also possible to combine mutations, not only in regions closed to each other, like for the double mutations in positions 334 and 336, but also in regions far from each other like for the double mutations in positions 215 and 336” (col. 13, lines 35-39; see also col. 14).  Boudec et al teach a transit 
Boudec et al do not expressly teach a mutated HPPD, in which the mutation comprises the Gly336Phe or Gly336Met substitution alone, or combined with a substitution at Pro215 or Gly334.  
	At the time the invention was made, it would have been prima facie obvious to modify the teachings of Boudec et al and mutate Gly336 of an HPPD, including the industry standard HPPD of Pseudomonas, into every other amino acid including a phenylalanine or methionine, thus arriving at the structure of the HPPD of the instant claim 1.  Any chemical properties of the resultant mutant, including enzymatic activity and tolerance to triketone herbicides, would be inherent in its structure. “A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01.  In the instant case, the chemical composition corresponds to the mutant HPPD. 
Moreover, “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
	If would have been further obvious to combine the resultant substitution at position Gly336, including Gly336Phe or the Gly336Met, with a second substitution at 
One would have been motivated to modify said teachings given the express suggestion of Boudec et al, including wherein Boudec et al suggest replacing both Gly336 and Gly334 with every other amino acid (col. 13, lines 11-13), as well as combining substitutions at Pro215 and Gly336 (col. 13, lines 35-39, for example).  One would have been also motivated to modify the teachings of Boudec et al in order to test the resultant mutant HPPD for tolerance to known HPPD inhibitors, including triketones, using, for example, the screening method taught by Boudec et al (see Example 1 at col. 11). 
Given the teachings of Boudec et al, including the fact that Boudec et al successfully reduced to practice the double-mutated HPPDs of their invention, one would have had reasonable expectation of success. 
Response to Arguments. 
Applicant argues that based on the disclosure of Boudec, “one of ordinary skill in the art would conclude that the other mutants (e.g., 336F, 336M) at the tested positions do not have herbicide tolerance).” Applicant argues that Boudec provides no reason to select a 336F or 336M substitution alone or in combination with another amino acid substitution (pages 6-7).  Applicant argues that the specification teaches unexpected results with regard to the G336F and G336M substitutions (pages 7-8). 
In support of the argument, Applicant submits copies of two declarations, of Alain Sailland and Bernd Laber, filed in the parent application, 14/256,798. 

Therefore, the structure of the mutants encompassed by the claims would have been prima facie obvious in view of the teachings of Boudec.  With regard to the two recited properties of the mutated HPPD, being able to catalyze the reaction catalyzed by the wild-type enzyme and being less sensitive to a triketone HPPD inhibitors does not render the claims non-obvious for the following reasons.  
First, as set forth in the rejection above, any chemical properties of the resultant mutant, including enzymatic activity and tolerance to triketone herbicides, would be inherent in its structure. “A chemical composition and its properties are inseparable”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01.  In the instant case, the chemical composition corresponds to the mutant HPPD.  Moreover, “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

At the same time, Boudec et al teach that “the position 336 is important to obtain HPPD with increased tolerance to HPPD inhibitor herbicides, more tolerant than the native unmutated HPPD” (col. 20, lines 44-46).  In view of this, it would have been obvious to target Gly336 for mutagenesis specifically.  And one of ordinary skill in the art would have only needed to screen 19 mutants, using any of the inhibitor families taught by Boudec, including triketones, in order to identify mutants that are tolerant to said inhibitors.  Doing so would predictably identify a mutated HPPD that would read on the HPPD of claim 1. 
	The Declarations of Drs. Sailland and Laber, filed under 37 CFR 1.132, on March 4, 2021, have been fully considered but are insufficient to overcome the rejection.  It is noted that the two Declarations were initially filed in the parent application (now abandoned), in which the claims encompassed a mutant HPPD with the Gly336Phe substitution, wherein the Declarations were fully considered.  To the extent that the statement in the Declarations are applicable to the instant claims, they remain unpersuasive for the reasons set forth in the parent application. 
For example, Dr. Sailland argues that when various mutants at Gly336 were screened for tolerance to three concentrations of tembotrione, the tolerances varied, even when replaced with amino acids with similar molecular weight (paragraphs 12-14).  Dr. Sailland also argues that one would not expect that a mutant tolerant to mesotrione 
This is not persuasive.  To the extent that the argument is directed to ALS, it is not commensurate with the scope of the claims.  With regard to tolerances to triketones set forth in the table in paragraph 12, the argument is also not commensurate with the scope of the claimed invention because the claims encompass any concentration of any triketone. 
More importantly, the claims are not drawn to a method of using a mutated HPPD by applying triketone herbicides.  Instead, claim 1, for example, is drawn to a mutated HPPD comprising the Gly336Phe substitution.  In view of the express teachings of Boudec et al, one of ordinary skill in the art would have been motivated to make a mutant HPPD comprising said substitution for reasons not related to triketone tolerance.  Any properties of tolerance would be inherent in the protein’s structure.
Dr. Laber argues that the Gly336Phe mutant is more tolerant to mesotrione and other herbicides than the Gly336Ser mutant; and that the Gly336Phe-Pro215Leu double mutant is more tolerant to three herbicides than the Gly336Phe one alone (pages 3-5). 
This is not sufficient to overcome the rejection.  To the extent that the Declaration attempts to show unexpected results, the argument is not persuasive.  First, it is unclear why the fact that the Gly336Phe mutant is more tolerant to a triketone herbicide than one other mutant makes the claimed invention allowable: the variability in the levels of tolerance conferred by different mutants at Gly336 is consistent with the teachings of Boudec et al.  Second, phenylalanine, due to its size and structure, would provide 
Conclusion
9.	No claims are allowed. 
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662